EXHIBIT 10.1

 

VACAVILLE, CALIFORNIA

 

PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS

 

between

 

VACAVILLE INVESTORS,

AS SELLER

 

and

 

SIMPSON MANUFACTURING CO., INC.,

AS PURCHASER

 

July 21, 2005

 

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS

 

THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (this
“Agreement”) is made as of the 21st day of July 2005 (the “Effective Date”), by
and between VACAVILLE INVESTORS, a California general partnership (“Seller”),
and SIMPSON MANUFACTURING CO., INC., a Delaware corporation (“Purchaser”) with
reference to the following facts.

 

A.           Seller owns the land and improvements located at 902 Aldridge Road,
Vacaville, California, more particularly described in Exhibit A attached hereto.

 

B.             Seller has agreed to sell to Purchaser and Purchaser has agreed
to buy from Seller the land and property described in this Agreement in
accordance with and upon satisfaction of the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE 1
PURCHASE AND SALE

 

1.1                                 Agreement of Purchase and Sale.  Subject to
the terms and conditions hereinafter set forth, Seller agrees to sell and convey
to Purchaser, and Purchaser agrees to purchase from Seller, the following:

 

(a)                  the land located at 902 Aldridge Road, Vacaville,
California, more particularly described in Exhibit A attached hereto, together
with all appurtenances pertaining to such property, including all right, title
and interest of Seller in and to adjacent streets, or rights-of-way (the
“Land”);

 

(b)                 the buildings, fixtures, and other improvements affixed to
or located on the Land (the “Improvements”);

 

(c)                  any and all of Seller’s right, title, and interest in and
to all tangible personal property located upon the Land or within the
Improvements, including, without limitation, all appliances, carpeting,
draperies and curtains, tools and supplies, and other items of personal property
owned by Seller (excluding cash and any software), located on and used
exclusively in connection with the operation of the Land and the Improvements
(the Personal Property”);

 

(d)                 any and all of Seller’s right, title and interest in and to
(i) all assignable permits, licenses, approvals, and entitlements issued by any
governmental authority in connection with the Land and Improvements and (ii) if,
and to the extent in Seller’s or Seller’s manager’s possession, all plans and
specification pertaining to the Property, including as-built plans and any
survey of the Property (collectively, the “Intangibles”).

 

1

--------------------------------------------------------------------------------


 

1.2                                 Board Approval.  Notwithstanding anything in
the Agreement to the contrary, this Agreement is expressly subject to the
receipt of approval of this Agreement by the Board of Directors of Purchaser,
which approval may be given or withheld in the sole discretion of the Board of
Directions (“Board Approval”).  In the event that the Board Approval is not
received at or prior to the next meeting of such Board of Directors, which is
now scheduled for July 21, 2005, this Agreement shall be of no further force and
effect.

 

1.3                                 Property Defined.  The Land and the
Improvements are hereinafter sometimes referred to collectively as the “Real
Property.”  The Land, the Improvements, the Personal Property, the Lease and the
Intangibles are hereinafter sometimes referred to collectively as the
“Property.”

 

1.4                                 Purchase Price.  $5,685,000.00 (“Purchase
Price”).  At Closing (as defined in Section 4.1), Seller shall credit Purchaser
the amount of the security deposit (the “Security Deposit”) under the Lease (as
defined in Section 3.4) held by Seller.

 

1.5                                 Payment of Purchase Price.  Purchaser shall
deposit the Purchase Price, as increased or decreased by prorations and
adjustments as herein provided to Title Company as more particularly set forth
in Section 4.3.

 

1.6                                 Payment to Seller.  On the Effective Date,
Purchaser shall pay Seller $100,000.00 (the “Direct Payment”).  The Direct
Payment shall be applied to the Purchase Price.  If the Agreement terminates
prior to the Approval Date, the Direct Payment shall be refunded to Purchaser,
otherwise the Direct Payment shall only be refunded to Purchaser as and to the
extent the Deposit is refundable to Purchaser pursuant to the terms of this
Agreement.

 

1.7                                 Deposit.

 

(a)                  On the expiration of the later of the Title Inspection
Period (as hereinafter defined) and the Inspection Period (as hereinafter
defined) (collectively, the “Approval Date”), Purchaser shall deposit with
Chicago Title Insurance Company (the “Title Company”), having its office at One
Kaiser Plaza, Oakland, California 94111, Attention: Kris Owens, the sum of Five
Hundred Thousand Dollars ($500,000.00) (the “Deposit”) in good funds, either by
certified bank or cashier’s check or by federal wire transfer.

 

(b)                 The Title Company shall hold the Deposit in an
interest-bearing account reasonably acceptable to Seller and Purchaser, in
accordance with the terms and conditions of this Agreement.  All interest on
such sum shall be deemed income of Purchaser.

 

(c)                  The Deposit and all accrued interest shall be distributed
in accordance with the terms of this Agreement.  The failure of Purchaser to
timely deliver the Deposit when due hereunder shall be a material default, and
shall entitle Seller, at Seller’s sole option, to terminate this Agreement
immediately.  Notwithstanding the foregoing, the Deposit shall be returnable to
Purchaser as and to the extent expressly provided in this Agreement.

 

2

--------------------------------------------------------------------------------


 

1.8                                 Deposit as Liquidated Damages.

 

(a)                  FROM AND AFTER THE EXPIRATION OF THE APPROVAL DATE, EXCEPT
WHERE THIS AGREEMENT PROVIDES THAT THE DEPOSIT IS TO BE RETURNED TO PURCHASER,
IN THE EVENT THE SALE OF THE PROPERTY AS CONTEMPLATED HEREUNDER IS NOT
CONSUMMATED FOR ANY REASON EXCEPT (I) A DEFAULT UNDER THIS AGREEMENT ON THE
PART OF SELLER OR (II) A TERMINATION OF THIS AGREEMENT PURSUANT TO ARTICLE VII
OR (III) THE FAILURE OF A CONDITION PRECEDENT IN SECTION 4.6, THE DEPOSIT
(INCLUDING ALL INTEREST EARNED FROM THE INVESTMENT THEREOF) SHALL BE PAID TO AND
RETAINED BY SELLER AS LIQUIDATED DAMAGES AND AS SELLER’S SOLE AND EXCLUSIVE
REMEDY UNDER THIS AGREEMENT, AT LAW OR IN EQUITY AS A RESULT OF SUCH DEFAULT OR
FAILURE TO CLOSE.

 

(b)                 THE PARTIES ACKNOWLEDGE THAT SELLER’S ACTUAL DAMAGES IN THE
EVENT THAT THE SALE IS NOT CONSUMMATED WOULD BE EXTREMELY DIFFICULT OR
IMPRACTICABLE TO DETERMINE.  THEREFORE, BY SEPARATELY INITIALING THIS SECTION,
THE PARTIES ACKNOWLEDGE THAT THE NONREFUNDABLE DEPOSIT HAS BEEN AGREED UPON,
AFTER NEGOTIATION, AS THE PARTIES’ REASONABLE ESTIMATE OF SELLER’S DAMAGES AND
AS SELLER’S SOLE AND EXCLUSIVE REMEDY UNDER THIS AGREEMENT, AT LAW OR IN EQUITY
AGAINST PURCHASER, IN THE EVENT THE CLOSING DOES NOT OCCUR.

 

(c)                  PURCHASER AND SELLER ACKNOWLEDGE THAT THEY HAVE READ AND
UNDERSTOOD THE ABOVE PROVISION COVERING LIQUIDATED DAMAGES, AND THAT EACH PARTY
WAS REPRESENTED BY COUNSEL WHO EXPLAINED THE CONSEQUENCES OF THIS LIQUIDATED
DAMAGES PROVISION AT THE TIME THIS AGREEMENT WAS EXECUTED.

 

MJH

 

EJ

 

Buyer’s Initials

 

Seller’s Initials

 

 

1.9                                 Title Company.

 

(a)                  Upon mutual execution of this Agreement, the parties hereto
shall deposit an executed counterpart of this Agreement with Title Company and
this Agreement shall serve as instructions to Title Company for consummation of
the purchase contemplated hereby (“Escrow”).  Seller and Purchaser shall execute
such supplemental escrow instructions as may be appropriate to enable Title
Company to comply with the terms of this Agreement; provided such supplemental
escrow instructions are not in conflict with this Agreement as it may be amended
in writing from time to time.  In the event of any conflict between the
provisions of this Agreement and any supplementary escrow instructions signed by
Purchaser and Seller, the terms of this Agreement shall control.  Title Company
shall hold and dispose of the Deposit and other funds and instruments delivered
into Escrow in accordance with the terms of this Agreement.  Seller and
Purchaser agree that the duties of the Title Company hereunder are purely
ministerial in nature and shall be expressly limited to the matters set forth in
this Agreement.

 

3

--------------------------------------------------------------------------------


 

(b)                 Title Company shall not be responsible for any interest on
the Deposit except as is actually earned, or for the loss of any interest
resulting from the withdrawal of the Deposit prior to the date interest is
posted thereon.

 

(c)                  Title Company shall execute this Agreement for the purpose
of being bound by the provisions of this Agreement directing action by the Title
Company.

 

ARTICLE 2
TITLE AND SURVEY

 

2.1                                 Title Inspection Period.  Purchaser shall
have the right until the day that is forty-five (45) days after the Effective
Date (hereinafter referred to as the “Title Inspection Period”), to review a
current preliminary title report on the Real Property, accompanied by copies of
all documents referred to in the report (collectively, the “Title Report).  The
Purchaser shall be responsible for the costs of any new survey or survey update
required in connection with the issuance of the Title Policy.

 

2.2                                 Title Examination.  Purchaser shall notify
Seller in writing (the “Title Notice”) prior to the expiration of the Title
Inspection Period which exceptions to title (including survey matters), if any,
will not be accepted by Purchaser.  If Purchaser fails to notify Seller in
writing of its disapproval of any exceptions to title by the expiration of the
Title Inspection Period, Purchaser shall be deemed to have approved the
condition of title to the Real Property.  If Purchaser notifies Seller in
writing that Purchaser objects to any exceptions to title, Seller shall have
five (5) days after receipt of the Title Notice to notify Purchaser (x) that
Seller will remove such objectionable exceptions from title on or before the
Closing (as defined in Section 4.1); or (y) that Seller elects not to cause such
exceptions to be removed.  If Seller gives Purchaser notice under clause (y)
above, Purchaser shall have five (5) days in which to notify Seller that
Purchaser will terminate this Agreement.  If this Agreement is terminated
pursuant to the foregoing provisions of this paragraph, then neither party shall
have any further rights or obligations hereunder (except for any indemnity
obligations of either party pursuant to this Agreement), the Deposit shall be
returned to Purchaser and each party shall bear its own costs incurred
hereunder.

 

2.3                                 Pre-Closing “Gap” Title Defects.  Purchaser
may, at or prior to Closing, notify Seller in writing (the “Gap Notice”) of any
objections to title (a) raised by the Title Company between the expiration of
the Title Inspection Period and the Closing and (b) not disclosed by the Title
Company or otherwise known to Purchaser prior to the expiration of the Title
Inspection Period; provided that Purchaser must notify Seller of such objection
to title within five (5) days of being made aware of the existence of such
exception.  If Purchaser sends a Gap Notice to Seller, Purchaser and Seller
shall have the same rights and obligations with respect to such notice as apply
to a Title Notice under Section 2.2 hereof.

 

2.4                                 Permitted Exceptions.  The Property shall be
conveyed subject to the following matters, which are hereinafter referred to as
the “Permitted Exceptions”:  (a) those matters that either are not objected to
in writing within the time periods provided in Sections 2.2 or 2.3 hereof, or if
objected to in writing by Purchaser, are those to which Purchaser has elected or
is deemed to have elected to accept the conveyance of the Property and (b) items
shown on the

 

4

--------------------------------------------------------------------------------


 

Survey and not objected to by Purchaser or waived by Purchaser in accordance
with Section 2.2 hereof.

 

2.5                                 Payment of Monetary Liens.  Notwithstanding
anything to the contrary contained in this Agreement, the Permitted Exceptions
shall not include and Seller shall cause to be removed from record at or before
the Closing at Seller’s cost, any existing monetary liens or encumbrances
against the Property other than current, non-delinquent real property taxes and
assessments.

 

2.6                                 Conveyance of Title.  At Closing, Seller
shall convey and transfer to Purchaser fee simple title to the Real Property, by
execution and delivery of the Deed (as defined in Section 4.2(a) hereof). 
Evidence of delivery of such title shall be the issuance by the Title Company of
an ALTA Coverage Owner’s Policy of Title Insurance (the “Title Policy”) covering
the Real Property, in the full amount of the Purchase Price, subject only to the
Permitted Exceptions.

 

ARTICLE 3
REVIEW OF PROPERTY

 

3.1                                 Right of Inspection.

 

(a)                  Purchaser shall have the right until the date that is sixty
(60) days after the Effective Date (hereinafter referred to as the “Inspection
Period”), to make a physical inspection of the Real Property, including an
inspection of the environmental condition thereof pursuant to the terms and
conditions of this Agreement, and to examine the “Due Diligence Materials” (as
hereinafter defined).  As used herein, the “Due Diligence Materials” shall mean
all documents, records and files in Seller’s possession or in the possession of
Seller’s manager concerning the physical condition (including recent capital
improvements and repairs), operation, entitlement status, development, and use
of the Property, and all Intangibles relating to the Property in Seller’s
possession.  The Due Diligence Materials shall not include Seller’s partnership
or corporate records, internal memoranda, accounting and tax records and similar
proprietary, confidential or privileged information (collectively, the
“Confidential Documents”).  Seller will deliver to Purchaser all Due Diligence
Materials in Seller’s possession or in the possession of Seller’s manager on the
Effective Date.

 

3.2                                 Environmental Reports.  SELLER SHALL DELIVER
TO PURCHASER ANY AND ALL ENVIRONMENTAL REPORTS IN ITS POSSESSION AND PURCHASER
WILL ACKNOWLEDGE IN WRITING ITS RECEIPT OF SUCH REPORTS.

 

3.3                                 Right of Termination.  If for any reason
whatsoever, in Purchaser’s sole and absolute discretion, Purchaser determines
that the Property or any aspect thereof is unsuitable for Purchaser’s
acquisition, this Agreement shall automatically terminate on the expiration of
the Inspection Period.  If this Agreement is terminated pursuant to the
foregoing provisions of this paragraph, then neither party shall have any
further rights or obligations hereunder (except for any indemnity obligations of
either party pursuant to this Agreement) and each party shall bear its own costs
incurred hereunder.  If Purchaser gives Seller a notice waiving Purchaser’s
right to terminate pursuant to this Section 3.3 (“Purchaser’s Notice to
Proceed”) prior to the expiration of

 

5

--------------------------------------------------------------------------------


 

the Inspection Period,  then Purchaser shall be deemed to have elected to
continue this Agreement.

 

3.4                                 Tenant.  The Property is currently subject
to the Lease dated May 1, 1994, between Seller, as landlord and an affiliate of
Purchaser, as tenant.  The expiration date of the Lease is November 30, 2007
(the “Expiration Date”).  The Property shall be delivered to Purchaser free and
clear of any claims of occupancy except for Purchaser’s occupancy under the
Lease. The Lease will be extended at a per diem rent of $1,400.13 from the
Expiration Date until the Closing Date. The Lease governs the relationship of
Seller and Purchaser as landlord and tenant and shall continue to govern the
relationship of Seller and Purchaser as landlord and tenant and this Agreement
governs the relationship of Seller and Purchaser as seller and purchaser and
shall continue to govern the relationship of Seller and Purchaser as seller and
purchaser.

 

ARTICLE 4
CLOSING

 

4.1                                 Time and Place.

 

(a)                  The consummation of the transaction contemplated hereby
(the “Closing”) shall be the second business day in January, 2008 (“Closing
Date”).

 

(b)                 If, for any reason not caused by the default of a party
hereunder the Closing does not occur on or before the Closing Date, as such date
may be extended by, and only by, (i) mutual agreement of Purchaser or Seller or
(ii) in accordance with Article 7 of this Agreement, the obligations of the
parties to buy and sell the Property shall terminate and each party shall have
the rights and remedies set forth herein.

 

(c)                  Non-recorded documents shall be deposited with Shartsis
Friese LLP (“Shartsis”), in escrow, and recorded documents shall be delivered to
the Title Company as provided in this Agreement.  At the Closing, Seller and
Purchaser shall perform the obligations set forth in, this Article, the
performance of which obligations shall be concurrent conditions; provided that
the Deed shall not be recorded until Seller receives confirmation of the wire
number of the wired portion of the Purchase Price, adjusted by prorations as set
forth herein.

 

4.2                                 Seller’s Deliveries.

 

(a)                  At least one business day prior to the Closing, Seller
shall deliver to Title Company the original Deed in the form attached hereto as
Exhibit B (“Deed”).

 

(b)                 At least one business day prior to the Closing, Seller shall
deliver to Shartsis, in escrow, two duly executed counterpart originals of an
assignment of Seller’s interest the Intangibles in the form attached hereto as
Exhibit C (the “Assignment of Intangibles”).

 

(c)                  On or before the Closing, Seller shall deliver to Shartsis,
in escrow, a Bill of Sale for the Personal Property in the form attached hereto
as Exhibit D.

 

6

--------------------------------------------------------------------------------


 

(d)                 In the event that any representation or warranty of Seller
needs to be modified due to changes since the Effective Date, at least one
business day prior to the Closing, Seller shall deliver to Shartsis, in escrow,
a certificate, dated as of the date of Closing and executed on behalf of Seller
by a duly authorized officer thereof, identifying any representation or warranty
which is not, or no longer is, true and correct and explaining the state of
facts giving rise to the change.  In no event shall Seller be liable to
Purchaser for, or be deemed to be in default hereunder by reason of, any breach
of representation or warranty which results from any change that (i) occurs
between the Effective Date and the date of Closing and (ii) is expressly
permitted under the terms of this Agreement or is beyond the reasonable control
of Seller to prevent; provided, however, that the occurrence of a change which
is not permitted hereunder or is beyond the reasonable control of Seller to
prevent shall, if materially adverse to Purchaser, constitute the
non-fulfillment of the condition set forth in Section 4.6(b) hereof and if the
Closing does not occur, the Deposit shall be returned to Purchaser. 
Notwithstanding the foregoing; if, despite changes or other matters described in
such certificate, the Closing occurs, Seller’s representations and warranties
set forth in this Agreement shall be deemed to have been modified by all
statements made in such certificate.

 

(e)                  At least one business day prior to the Closing, Seller
shall deliver to Title Company such evidence as the Title Company may reasonably
require as to the authority of the person or persons executing documents on
behalf of Seller.

 

(f)                    At least one business day prior to the Closing, Seller
shall deliver to Title Company (i) a certificate stating that Seller is not a
“foreign person” as defined in the Federal Foreign Investment in Real Property
Tax Act of 1980 and (ii) a State of California Form 590 (collectively, the
“Non-Foreign Affidavits”).

 

(g)                 Upon the Closing, Seller shall deliver to Purchaser outside
of Escrow the Intangibles.

 

(h)                 At least one business day prior to the Closing, Seller shall
deliver to Title Company a full release and reconveyance of all monetary
encumbrances affecting the Property which are not to be paid out of the proceeds
of the Closing (other than the lien of current, non-delinquent real property
taxes and assessments) and the release of any mechanics’ liens, and such
affidavits as may be customarily and reasonably required by the Title Company.

 

(i)                     Upon the Closing, Seller shall deliver to Purchaser
possession and occupancy of the Property.

 

(j)                     On or before the Closing, Seller shall deliver to
Shartsis, in escrow and/or Title Company as applicable, a closing statement
reasonably acceptable to Seller and Purchaser duly executed by Seller. 
Purchaser and Seller shall cooperate in good faith with Title Company to prepare
the final closing statement.

 

(k)                  On or before the Closing, Seller shall deliver to Shartsis,
in escrow, and/or Title Company, as applicable, such additional documents as
shall be reasonably required to consummate the transaction contemplated by this
Agreement.

 

7

--------------------------------------------------------------------------------


 

4.3                                 Purchaser’s Deliveries.

 

(a)                  At least one business day prior to the Closing, Purchaser
shall wire transfer to Title Company the full amount of the Purchase Price,
increased or decreased by prorations and adjustments as herein provided.

 

(b)                 At least one business day prior to the Closing, Purchaser
shall deliver to Shartsis, in escrow, two duly executed counterpart originals of
the Assignment of Intangibles.

 

(c)                  In the event that any representation or warranty of
Purchaser needs to be modified due to changes since the Effective Date, at least
one business day prior to the Closing, Seller shall deliver to Shartsis, in
escrow, a certificate, dated as of the date of Closing and executed on behalf of
Purchaser by a duly authorized representative thereof, identifying any such
representation or warranty which is not, or no longer is, true and correct and
explaining the state of facts giving rise to the change.  In no event shall
Purchaser be liable to Seller for, or be deemed to be in default hereunder by
reason of, any breach of representation or warranty set forth herein which
results from any change that (i) occurs between the Effective Date and the date
of Closing and (ii) is expressly permitted under the terms of this Agreement or
is beyond the reasonable control of Purchaser to prevent; provided, however,
that the occurrence of a change which is not permitted hereunder or is beyond
the reasonable control of Purchaser to prevent shall, if materially adverse to
Seller, constitute the non-fulfillment of the condition set forth in
Section 4.7(c) hereof.  Notwithstanding the foregoing, if, despite changes or
other matters described in such certificate, the Closing occurs, Purchaser’s
representations and warranties set forth in this Agreement shall be deemed to
have been modified by all statements made in such certificate.

 

(d)                 At least one business day prior to the Closing, Purchaser
shall deliver to Title Company such evidence as the Title Company may reasonably
require as to the authority of the person or persons executing documents on
behalf of Purchaser.

 

(e)                  On or before the Closing, Purchaser shall deliver to
Shartsis, in escrow, and/or Title Company, as applicable, a closing statement
reasonably acceptable to Seller and Purchaser duly executed by Purchaser.

 

(f)                    On or before the Closing, Purchaser shall deliver to
Shartsis, in escrow and/or Title Company, as applicable, deliver such additional
documents as shall be reasonably required to consummate the transaction
contemplated by this Agreement.

 

4.4                                 Credits, Prorations and Closing Deliveries.

 

(a)                  All income and expenses of the Property shall be
apportioned as of 12:01 a.m., on the Closing Date, as if Purchaser were vested
with title to the Property during the entire day upon which Closing occurs. 
Such prorated items shall include without limitation the following:  (i) taxes
and assessments levied against the Property; (ii) utility charges for which
Seller is liable, if any, such charges to be apportioned at Closing on the basis
of the most recent meter reading occurring prior to Closing (dated not more than
fifteen (15) days prior to Closing) or, if unmetered, on the basis of a current
bill for each such utility; provided, however, that Seller may pay such utility
charges directly to the utility provider; (iii) all amounts payable under

 

8

--------------------------------------------------------------------------------


 

assigned Intangibles; and (iv) any other operating expenses or other items
pertaining to the Property which are customarily prorated between a purchaser
and a seller in the county in which the Property is located.  It is understood
and agreed that none of the foregoing prorations is intended to limit
Purchaser’s obligations as tenant under the Lease for payment of any such items.

 

(b)                 Purchaser shall receive a credit at Closing in the amount of
the Security Deposit.

 

(c)                  Except as otherwise provided herein, any revenue or expense
amount which cannot be ascertained with certainty as of Closing shall be
prorated on the basis of the parties’ reasonable estimates of such amount, and
shall be the subject of a final proration ninety (90) days after Closing, or as
soon thereafter as the precise amounts can be ascertained.  Purchaser shall
promptly notify Seller when it becomes aware that any such estimated amount has
been ascertained.  The obligations of the parties with respect to such
post-Closing reconciliations shall survive the Closing.

 

(d)                 Upon the Closing, Title Company shall record the Deed in the
Official Records of Solano County, California, with a conformed recorded copy to
be delivered to Purchaser and Seller, fund the balance of the Deposit and
Purchase Price to Seller, less any of Seller’s share of closing costs, as
directed by Seller, and Title Company and Shartsis shall deliver the originals
of the Non-Foreign Status Affidavits to Purchaser, and deliver the Bill of Sale,
Assignment of Intangibles and other instruments and documents delivered through
the Escrow to the applicable party.

 

4.5                                 Transaction Taxes and Closing Costs.

 

(a)                  Seller and Purchaser shall execute such returns,
questionnaires and other documents as shall be required with regard to all
applicable real property transaction taxes imposed by applicable federal, state
or local law or ordinance.

 

(b)                 Seller shall pay the fees of any counsel representing Seller
in connection with this transaction.

 

(c)                  Purchaser shall pay the fees of any counsel representing
Purchaser in connection with this transaction.  Purchaser shall also pay the
following costs and expenses:  (i) the premium for the Title Policy,  (ii) all
recording fees on the Deed, (iii) the escrow fee, if any, which may be charged
by the Title Company; and (iv) all city and county transfer taxes and conveyance
charges.

 

(d)                 All costs and expenses incident to this transaction and the
closing thereof, and not specifically described above, shall be paid by the
party incurring same.

 

4.6                                 Conditions Precedent to Obligation of
Purchaser.  The obligation of Purchaser to consummate the transaction hereunder
shall be subject to the fulfillment on or before the date of Closing of all of
the following conditions, any or all of which may be waived by Purchaser in its
sole discretion:

 

9

--------------------------------------------------------------------------------


 

(a)                  Seller shall have delivered to Shartsis, in escrow, or to
Title Company all of the items required to be delivered to Purchaser pursuant to
the terms of this Agreement, including but not limited to, those provided for in
Section 4.2 hereof;

 

(b)                 All of the representations and warranties of Seller
contained in this Agreement shall be true and correct in all material respects
as of the date of Closing (with appropriate modifications permitted under this
Agreement);

 

(c)                  Seller shall have performed and observed, in all material
respects, all covenants and agreements of this Agreement to be performed and
observed by Seller as of the date of Closing; and

 

(d)                 Title Company shall be unconditionally committed to issue to
Purchaser upon the Closing the Title Policy (subject to only the Permitted
Exceptions and with such endorsements as have been approved by Purchaser) in the
form of the pro-forma policy or title commitment as have been agreed to by such
Title Company and approved by Purchaser during the Title Inspection Period.

 

4.7                                 Conditions Precedent to Obligation of
Seller.  The obligation of Seller to consummate the transaction hereunder shall
be subject to the fulfillment on or before the date of Closing of all of the
following conditions, any or all of which may be waived by Seller in its sole
discretion:

 

(a)                  Seller shall have received confirmation of the wiring of
the Purchase Price, as adjusted as provided herein;

 

(b)                 Purchaser shall have delivered to Shartsis, in escrow, or to
Title Company all of the items required to be delivered to Seller pursuant to
the terms of this Agreement, including, but not limited to, those provided for
in Section 4.3 hereof;

 

(c)                  All of the representations and warranties of Purchaser
contained in this Agreement shall be true and correct in all material respects
as of the date of Closing (with appropriate modifications permitted under this
Agreement); and

 

(d)                 Purchaser shall have performed and observed, in all material
respects, all covenants and agreements of this Agreement to be performed and
observed by Purchaser as of the date of Closing.

 

ARTICLE 5
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

5.1                                 Representations and Warranties of Seller. 
Seller hereby makes the following representations and warranties to Purchaser as
of the Effective Date, which representations and warranties shall be deemed to
have been made again as of the Closing, subject to Section 4.2(d) hereof:

 

(a)                  Organization and Authority.  Seller has been duly organized
and is validly existing under the laws of the State of California.  Seller has
the full right and authority to enter

 

10

--------------------------------------------------------------------------------


 

into this Agreement and to transfer all of the Property and to consummate or
cause to be consummated the transaction contemplated by this Agreement.

 

(b)                 Execution of Documents.  The person signing this Agreement
on behalf of Seller is authorized to do so.

 

(c)                  Pending Actions.  There is no action, suit, arbitration,
unsatisfied order or judgment, government investigation or proceeding pending
against Seller which, if adversely determined, could individually or in the
aggregate materially interfere with the consummation of the transaction
contemplated by this Agreement.

 

(d)                 Due Diligence Materials. To Seller’s knowledge, the Due
Diligence Materials are all of the agreements concerning the operation and
maintenance of the Property entered into by Seller and affecting the Property.

 

(e)                  Condemnation.  To Seller’s knowledge, Seller has received
no written notice of any condemnation proceedings relating to the Property.

 

(f)                    Violations.  To Seller’s knowledge, Seller has not
received written notice of any uncured violation of any federal, state or local
law relating to the use or operation of the Property.

 

5.2                                 Survival of Seller’s Representations and
Warranties.  The representations and warranties of Seller set forth in
Section 5.1 hereof as updated as of the Closing in accordance with the terms of
this Agreement, shall survive Closing for a period of one year.  Seller shall
have no liability to Purchaser for a breach of any representation or warranty
unless written notice containing a description of the specific nature of such
breach shall have been given to Seller prior to the expiration of said one year
period and an action shall have been commenced by Purchaser against Seller
within sixty (60) days following the expiration of such one year period.

 

5.3                                 Covenants of Seller.  Except with the prior
written approval of Purchaser, Seller shall not, after the date of Seller’s
execution of this Agreement, enter into any contract, lease or other agreement
affecting the Property that by its terms will not be terminable at the Closing.

 

5.4                                 Representations and Warranties of
Purchaser.  Purchaser hereby makes the following representations and warranties
to Seller as of the Effective Date, which representations and warranties shall
be deemed to have been made again as of the Closing, subject to
Section 4.3(c) hereof:

 

(a)                  Organization and Authority.  Purchaser has been duly
organized and is validly existing under the laws of California.  Purchaser has
the full right and authority to enter into this Agreement and to consummate or
cause to be consummated the transaction contemplated by this Agreement (subject
to Purchaser’s performance and approval of its due diligence inspections within
the Inspection Period).

 

(b)                 Execution of Documents.  The person signing this Agreement
on behalf of Purchaser is authorized to do so.

 

11

--------------------------------------------------------------------------------


 

(c)                  Pending Actions.  There is no action, suit, arbitration,
unsatisfied order or judgment, government investigation or proceeding pending
against Purchaser which, if adversely determined, could individually or in the
aggregate materially interfere with the consummation of the transaction
contemplated by this Agreement.

 

5.5                                 Survival of Purchaser’s Representations and
Warranties.  The representations and warranties of Purchaser set forth in
Section 5.4 hereof as updated as of the Closing in accordance with the terms of
this Agreement, shall survive Closing for a period of one year.  Purchaser shall
have no liability to Seller for a breach of any representation or warranty
unless written notice containing a description of the specific nature of such
breach shall have been given by Seller to Purchaser prior to the expiration of
said one year period and an action shall have been commenced by Seller against
Purchaser within sixty (60) days following the expiration of such one year
period.

 

ARTICLE 6
DEFAULT

 

6.1                                 Events of Default.

 

(a)                  The following shall constitute a Default of Purchaser
hereunder:  (i) Purchaser defaults under any provision of this Agreement
providing for the payment of money and such failure to pay continues for a
period of five (5) days after receipt of notice of nonpayment but in no event
beyond the Closing Date; (ii) Purchaser defaults under any other provision of
this Agreement and such default is not cured for a period of fifteen (15) days
after receipt of notice of such default but in no event beyond the Closing Date;
(iii) if at any time prior to Closing (a) there shall be filed by Purchaser in
any court or with any governmental body pursuant to any statute either of the
United States or of any state, a petition in bankruptcy or insolvency or a
petition seeking to effect any plan or other arrangement with creditors or
seeking the appointment of a receiver; or (b) a receiver, conservator or
liquidating agent or similar person shall be appointed for all or a substantial
portion of Purchaser’s property; or (c) Purchaser shall give notice to any
person or governmental body of insolvency or suspension or pending suspension of
its operations; or (d) a material, adverse change occurs in the financial
condition of Purchaser or Purchaser shall make an assignment for the benefit of
creditors or take any other similar action for the protection or benefit of
creditors.

 

(b)                 The following shall constitute a Default of Seller
hereunder:  (i) Seller defaults under any provision of this Agreement providing
for the payment of money and such failure to pay continues for a period of five
(5) days after receipt of notice of nonpayment but in no event beyond the
Closing Date; (ii) Seller defaults under any other provision of this Agreement
and such default is not cured for a period of fifteen (15) days after receipt of
notice of such default, but in no event beyond the Closing Date; (iii) if at any
time prior to Closing (a) there shall be filed by Seller in any court or with
any governmental body pursuant to any statute either of the United States or of
any state, a petition in bankruptcy or insolvency or a petition seeking to
effect any plan or other arrangement with creditors or seeking the appointment
of a receiver; or (b) a receiver, conservator or liquidating agent or similar
person shall be appointed for all or a substantial portion of Seller’s property;
or (c) Seller shall give notice to any person or governmental body of insolvency
or suspension or pending suspension of

 

12

--------------------------------------------------------------------------------


 

its operations; or (d) a material, adverse change occurs in the financial
condition of Seller or Seller shall make an assignment for the benefit of
creditors or take any other similar action for the protection or benefit of
creditors.

 

6.2                                 Default by Purchaser.  In the event the sale
of the Property as contemplated hereunder is not consummated on or before the
Closing Date due to Purchaser’s Default hereunder, Seller shall be entitled, as
its sole and exclusive remedy under this Agreement, at law or in equity, to
terminate this Agreement and receive the Deposit as liquidated damages for the
breach of this Agreement in accordance with the provisions of Section 1.6 above,
it being agreed between the parties hereto that the actual damages to Seller in
the event of such breach are impractical to ascertain and the amount of the
Deposit is a reasonable estimate thereof.

 

6.3                                 Default by Seller.  In the event that
Purchaser has performed or has indicated its ability to perform each and every
of the conditions precedents herein on or before the Closing Date and the sale
of the Property as contemplated hereunder is not consummated on or before such
date due to Seller’s Default hereunder, Purchaser shall be entitled either
(a) to receive the return of the Deposit (plus all interest thereon), which
return shall operate to terminate this Agreement and release Seller from any and
all liability hereunder, and/or (b) to enforce specific performance of Seller’s
obligation to convey the Property to Purchaser in accordance with the terms of
this Agreement, and/or (c) to exercise its rights under applicable law for
damages.

 

ARTICLE 7
RISK OF LOSS

 

7.1                                 Damage.  In the event of loss or damage to
the Property or any portion thereof which is not “Major” (as hereinafter
defined), this Agreement shall remain in full force and effect provided that
Seller shall assign to Purchaser all of Seller’s right, title and interest in
and to any claims and proceeds Seller may have with respect to any casualty
insurance policies or condemnation awards relating to the premises in question
and the Purchase Price shall be reduced by an amount equal to the lesser of the
deductible damage amount under Seller’s insurance policy or the cost of such
repairs as determined in accordance with Section 7.3 hereof (provided that in
the event of uninsured damage, such reduction in the Purchase Price shall equal
the estimated cost of such repairs necessary to the portion of the Property
which is to be incorporated into the development).  Upon Closing, full risk of
loss with respect to the Property shall pass to Purchaser.

 

7.2                                 Major Damage.  In the event of a “Major”
loss or damage, either Seller or Purchaser may terminate this Agreement by
written notice to the other party, in which event the Deposit shall be returned
to Purchaser.  If neither Seller nor Purchaser elects to terminate this
Agreement within fifteen (15) days after Seller sends Purchaser written notice
of the occurrence of such Major loss or damage (which notice shall state the
cost of repair or restoration thereof as opined by an architect in accordance
with Section 7.3 hereof), then Seller and Purchaser shall be deemed to have
elected to proceed with Closing, in which event Seller shall, at Seller’s
option, either (a) perform any necessary repairs, or (b) assign to Purchaser all
of Seller’s right, title and interest in and to any claims and proceeds Seller
may have with respect to any casualty insurance policies or condemnation awards
relating to the premises in question.  In the event that Seller elects to
perform repairs upon the Property, Seller shall use reasonable efforts to
complete such

 

13

--------------------------------------------------------------------------------


 

repairs promptly and the date of Closing shall be extended a reasonable time in
order to allow for the completion of such repairs.  If Seller elects to assign a
casualty claim to Purchaser, the Purchase Price shall be reduced by an amount
equal to the lesser of the deductible amount under Seller’s insurance policy or
the cost of such repairs as determined in accordance with Section 7.3 hereof
(provided that in the event of uninsured damage, such reduction in the Purchase
Price shall equal the estimated cost of such repairs).  Upon Closing, full risk
of loss with respect to the Property shall pass to Purchaser.

 

7.3                                 Definition of “Major” Loss or Damage.  For
purposes of Sections 7.1 and 7.2, “Major” loss or damage refers to the
following:  any loss due to a casualty or condemnation that has an estimated
value of more than $400,000.00.  The determination of “Major” loss or damage
shall be made by an architect mutually reasonably approved by Purchaser and
Seller.

 

ARTICLE 8
BROKERAGE COMMISSIONS

 

With respect to the transaction contemplated by this Agreement, each party
hereto agrees that if any person or entity makes a claim for brokerage
commissions or finder’s fees related to the sale of the Property by Seller to
Purchaser, and such claim is made by, through or on account of any acts or
alleged acts of said party or its representatives, said party will protect,
indemnify, defend and hold the other party free and harmless from and against
any and all loss, liability, cost, damage and expense (including reasonable
attorneys’ fees) in connection therewith.  The provisions of this paragraph
shall survive Closing or any termination of this Agreement.

 

ARTICLE 9
DISCLAIMERS AND WAIVERS

 

9.1                                 No Reliance on Documents.  Except as
expressly stated in this Agreement, Seller makes no representation or warranty
as to the truth, accuracy or completeness of any materials, data or information
delivered by Seller or its brokers or agents to Purchaser in connection with the
transaction contemplated hereby.

 

9.2                                 AS-IS SALE; DISCLAIMERS.  EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT AND/OR IN ANY OF THE DOCUMENTS TO BE
EXECUTED AND DELIVERED BY SELLER AT CLOSING, IT IS UNDERSTOOD AND AGREED THAT
SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY WARRANTIES OR
REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO
THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS
AS TO HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL SELL AND CONVEY
TO PURCHASER AND PURCHASER SHALL ACCEPT THE PROPERTY “AS IS, WHERE IS, WITH ALL
FAULTS”, EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT
AND/OR IN ANY OF THE DOCUMENTS TO BE EXECUTED AND DELIVERED BY SELLER AT
CLOSING.

 

14

--------------------------------------------------------------------------------


 

ARTICLE 10
MISCELLANEOUS

 

10.1                           Reporting.

 

(a)                  It is expressly agreed and understood that Purchaser shall
have the right, in its sole and absolute discretion, to file this Agreement with
the Securities and Exchange Commission, if Purchaser determines that such filing
is necessary or advisable under the Securities Exchange Act of 1934, as amended
(“SEC Filings”).  Except as expressly permitted with respect to SEC Filings,
prior to the Closing, any release to the public of confidential information with
respect to the sale contemplated herein or any material terms set forth in this
Agreement will be made only in the form approved by Purchaser and Seller.

 

(b)                 If the purchase and sale of the Property pursuant hereto
does not close for any reason, Purchaser shall return to Seller all agreements
(excluding this Agreement), documents, studies, reports and other materials
pertaining to the Property either delivered by Seller or Seller’s agents to
Purchaser pursuant hereto, or obtained by or on behalf of Purchaser during
Purchaser’s investigation of the Property; provided that neither the fact that
the purchase and sale do not close nor the termination of this Agreement shall
be regarded as confidential or subject to this section.

 

10.2                           Assignment.  Subject to the provisions of this
Section, the terms and provisions of this Agreement are to apply to and bind the
permitted successors and assigns of the parties hereto.  Purchaser may not
assign its rights under this Agreement without first obtaining Seller’s written
approval, which approval shall not be unreasonably withheld.  Notwithstanding
the foregoing, Purchaser may assign this Agreement to any entity affiliated with
Purchaser or to any entity acquiring all or substantially all of Purchaser’s
interest in Dura-Vent without Seller’s consent or approval.

 

10.3                           Notices.  Any notice pursuant to this Agreement
shall be given in writing by reputable overnight delivery service with proof of
delivery, and shall be deemed to have been given upon receipt or refusal to
accept delivery sent to the intended addressee at the address set forth below,
or to such other address or to the attention of such other person as the
addressee shall have designated by written notice sent in accordance herewith.
Unless changed in accordance with the preceding sentence, the addresses for
notices given pursuant to this Agreement shall be as follows:

 

If to Purchaser:

 

Simpson Manufacturing Co., Inc.

Koll Dublin Corporate Center

4120 Dublin Boulevard, Suite 400

Dublin, California 94568

Attention:  Michael J. Herbert

 

15

--------------------------------------------------------------------------------


 

with a copy to:

 

Alan J. Robin, Esq.

Shartsis Friese LLP

One Maritime Plaza, 18th Floor

San Francisco, California 94111

 

If to Seller:

 

Everett Johnston

Partnership Management

Post Office Box 3605

Incline Village, Nevada 89450

 

10.4                           1031 Exchange Cooperation.  On condition that
Purchaser receives written notice of its election to participate in a tax free
exchange under §1031 of the Code at least ten (10) business days prior to the
Closing Date, Purchaser agrees to reasonably cooperate with Seller’s efforts to
integrate the transactions contemplated hereunder into a tax-deferred exchange
under Section 1031 of the Code; provided, however, that in no event shall
(a) Purchaser incur any additional cost, obligation or liability by reason of
such exchange (including, without limitation, any responsibility or liability of
any kind for the failure of such exchange to be consummated or to qualify for
tax-deferred status under any federal or State law or rule and any damage
calculated or related in any fashion to Seller’s lost tax benefits) or be
required to hold title to any property, (b) the Closing be delayed, or
(c) Seller be relieved of any of its agreements, or other obligations under this
Agreement. Purchaser shall execute all amendments to this Agreement, escrow
instructions pertaining to the exchange transaction and all other documents as
may be necessary to carry out such an exchange, subject to the qualifications
set forth above; provided however that Purchaser shall have the right to approve
any and all such documents (which approval shall not be unreasonably withheld).

 

10.5                           Modifications.  This Agreement cannot be changed
orally, and no agreement shall be effective to waive, change, modify or
discharge it in whole or in part unless such agreement is in writing and is
signed by the parties against whom enforcement of any such change is sought.

 

10.6                           Entire Agreement.  This Agreement, including the
exhibits and schedules hereto, contains the entire agreement between the parties
hereto pertaining to the subject matter hereof and fully supersedes all prior
written or oral agreements and understandings between the parties pertaining to
such subject matter.

 

10.7                           Further Assurances.  Each party agrees that it
will execute and deliver such other documents and take such other action,
whether prior or subsequent to Closing, as may be reasonably requested by the
other party to consummate the transaction contemplated by this Agreement.  The
provisions of this Section shall survive Closing.

 

16

--------------------------------------------------------------------------------


 

10.8                           Counterparts.  This Agreement may be executed in
counterparts, all such executed counterparts shall constitute the same
agreement, and the signature of any party to any counterpart shall be deemed a
signature to, and may be appended to, any other counterpart.

 

10.9                           Facsimile Signatures.  In order to expedite the
transaction contemplated herein, telecopied signatures may be used in place of
original signatures on this Agreement.  Seller and Purchaser intend to be bound
by the signatures on the telecopied document, are aware that the other party
will rely on the telecopied signatures, and hereby waive any defenses to the
enforcement of the terms of this Agreement based on the form of signature.

 

10.10                     Severability.  If any provision of this Agreement is
determined by a court of competent jurisdiction to be invalid or unenforceable,
the remainder of this Agreement shall nonetheless remain in full force and
effect; provided that the invalidity or unenforceability of such provision does
not materially adversely affect the benefits accruing to any party hereunder.

 

10.11                     Applicable Law.  This Agreement shall be governed by
and construed in accordance with the laws of the State of California.  Purchaser
and Seller agree that the provisions of this Section shall survive the Closing
or any termination of this Agreement.

 

10.12                     Attorneys’ Fees; Waiver of Jury Trial.

 

(a)                  In the event of any action or proceeding between Seller and
Purchaser to enforce any provision of this Agreement, the losing party shall pay
to the prevailing party all costs and expenses, including, without limitation,
reasonable attorneys’ fees and expenses, incurred in such action and in any
appeal in connection therewith by such prevailing party.  The “prevailing party”
will be determined by the court before whom the action was brought based upon an
assessment of which party’s major arguments or positions taken in the suit or
proceeding could fairly be said to have prevailed over the other party’s major
arguments or positions on major disputed issues in the court’s decision.

 

(b)                 IF ANY ACTION OR PROCEEDING BETWEEN SELLER AND PURCHASER TO
ENFORCE THE PROVISIONS OF THIS AGREEMENT PROCEEDS TO TRIAL, SELLER AND PURCHASER
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY IN SUCH TRIAL.

 

10.13                     No Third-Party Beneficiary.  The provisions of this
Agreement and of the documents to be executed and delivered at Closing are and
will be for the benefit of Seller and Purchaser only and are not for the benefit
of any third party, and accordingly, no third party shall have the right to
enforce the provisions of this Agreement or of the documents to be executed and
delivered at Closing.

 

10.14                     Captions.  The section headings appearing in this
Agreement are for convenience of reference only and are not intended to limit or
define the text of any section or any subsection hereof.

 

10.15                     Recordation.  This Agreement may not be recorded by
any party hereto without the prior written consent of the other party hereto.
Concurrently with the execution of this

 

17

--------------------------------------------------------------------------------


 

Agreement, the parties shall execute and record the Memorandum of Purchase and
Sale Agreement in the form attached hereto as Exhibit E.

 

10.16                     Time for Performance.  Time is of the essence of this
Agreement.  As used in this Agreement, a “business day” shall mean a day that is
not a Saturday, Sunday or recognized federal or state holiday.  If the last date
for performance by either party under this Agreement occurs on a day that is not
a business day, than the last date for such performance shall be extended to the
next occurring business day.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 

 

SELLER:

VACAVILLE INVESTORS,

 

 

a California general partnership

 

 

 

 

 

By:

/s/EVERETT JOHNSTON

 

 

 

Name:

Everett Johnston

 

 

Its:

Managing General Partner

 

 

 

 

 

 

 

PURCHASER:

SIMPSON MANUFACTURING CO., INC.,
a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/MICHAEL J. HERBERT

 

 

 

Name:

Michael J. Herbert

 

 

 

Its:

Chief Financial Officer

 

 

Title Company executes this Agreement below solely for the purpose of
acknowledging that it agrees to be bound by the provisions of this Agreement
relating to performance by the Title Company.

 

 

TITLE COMPANY:

CHICAGO TITLE INSURANCE COMPANY

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

 

 

18

--------------------------------------------------------------------------------


 

Exhibit A

 

DESCRIPTION OF LAND

 

1

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF DEED

 

 

RECORDING REQUESTED BY AND
WHEN RECORDED MAIL TO:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAIL TAX STATEMENTS TO:

Same as above

 

(Above Space For Recorder’s Use Only)

 

GRANT DEED

 

The undersigned Grantor declares that Documentary Transfer Tax is not part of
the public records.

 

FOR VALUE RECEIVED,                                 ,
                          , grants to
                                              , a
                                           (“Grantee”), all that certain real
property (the “Property”) situated in the City of Vacaville, County of Solano,
State of California, described on Exhibit A attached hereto and by this
reference incorporated herein.

 

THE PROPERTY IS CONVEYED TO GRANTEE SUBJECT TO:

 

(a) All exceptions appearing in the policy of title insurance for the Property
issued to the Grantee as of the date hereof; (b) All matters which would be
revealed or disclosed in an accurate survey; (c) A lien not yet delinquent for
taxes for real property, and any general or special assessments against the
Property; and (d) zoning ordinances and regulations and any other laws,
ordinances, or governmental regulations restricting or regulating the use,
occupancy or enjoyment of the Property.

 

IN WITNESS WHEREOF, the undersigned has executed this Grant Deed dated as of
                          ,         .

 

GRANTOR:

 

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO GRANT DEED

 

LEGAL DESCRIPTION OF REAL PROPERTY

 

PARCELS “D and E” as shown on that Map entitled, “Parcel Map, Lands of Chevron
Land and Development Company, in the City of Vacaville, a Division of Lots 6 and
7 and a Portion of Lot 8 of Vaca Valley Industrial Park per Map Recorded in Book
36 of Maps at Page 79, Records of Solano County, State of California and
Portions of Vacated Cotting Lane,” filed for record in the Office of the County
Recorder, Solano County, California on November 24, 1981, in Book 22 of Parcel
Maps at Page 97.

 

EXCEPTING AND RESERVING TO GRANTOR, its successors and assigns, all oil, gas and
other hydrocarbons, geothermal resources as defined in Section 6903 of the
California Public Resources Code and all other minerals, whether similar to
those herein specified or not, within or that may be produced from said real
property, and further excepting and reserving to Grantor, its successors and
assigns, the sole and exclusive right from time to time to drill and maintain
wells or other works into or through said real property and the adjoining
streets, roads and highways below a depth of five hundred (500) feet and to
produce, inject, store and remove from and through such wells or works, oil,
gas, water and other substances of whatever nature, including the right to
perform below said depth any and all operations deemed by Grantor necessary or
convenient for the exercise of such rights. The rights hereinabove excepted and
reserved to Grantor do not include and do not except or reserve to grantor any
right of Grantor to use the surface of said real property or the first five
hundred (500) feet below said surface or to conduct any operations thereon or
therein.

 

1

--------------------------------------------------------------------------------


 

Exhibit C

 

ASSIGNMENT AND ASSUMPTION OF INTANGIBLES

 

THIS ASSIGNMENT AND ASSUMPTION OF INTANGIBLES (the “Assignment”) is made as of
the          day of                      2007, between
                             (“Assignor”) and                         , a(n)
                     (“Assignee”).

 

Assignor is the owner of that certain real property located in the City of
Vacaville, State of California, more particularly described in Exhibit A
attached hereto (the “Property”).  Assignor hereby assigns, transfers, sets over
and conveys to Assignee all of Assignor’s right, title and interest, if any and
to the extent assignable, in, to and under any and all of the following, to
wit:  all existing permits, licenses, approvals and authorizations issued by any
governmental authority in connection with the Property (“Intangibles”),
including, without limitation, those certain items specified in Exhibit B
attached hereto and incorporated herein by this reference.

 

Assignee does hereby assume and agree to perform all of Assignor’s obligations
under the Intangibles accruing with respect to the period from and after the
date hereof.  Assignee agrees to indemnify, protect, defend and hold Assignor
harmless from and against any and all liabilities, losses, costs, damages and
expenses (including reasonable attorneys’ fees) directly or indirectly arising
out of or related to any breach or default in Assignee’s obligations hereunder.

 

Assignor shall remain liable for all of Assignor’s obligations under the
Intangibles accruing with respect to the period prior to the date hereof. 
Assignor agrees to indemnify, protect, defend and hold Assignee harmless from
and against any and all liabilities, losses, costs, damages and expenses
(including reasonable attorneys’ fees) directly or indirectly arising out of or
related to any breach or default in Assignor’s obligations hereunder.

 

In the event of any action or proceeding between Assignor and Assignee to
enforce any provision of this Assignment, the losing party shall pay to the
prevailing party all costs and expenses, including, without limitation,
reasonable attorneys’ fees and expenses, incurred in such action and in any
appeal in connection therewith by such prevailing party.  The “prevailing party”
will be determined by the court before whom the action was brought based upon an
assessment of which party’s major arguments or positions taken in the suit or
proceeding could fairly be said to have prevailed over the other party’s major
arguments or positions on major disputed issues in the court’s decision.

 

This Assignment may be executed in counterparts, all such executed counterparts
shall constitute the same agreement, and the signature of any party to any
counterpart shall be deemed a signature to, and may be appended to, any other
counterpart.  In order to expedite the transaction contemplated herein,
telecopied signatures may be used in place of original signatures on this
Assignment.  Assignor and Assignee intend to be bound by the signatures on the
telecopied document, are aware that the other party will rely on the telecopied
signatures, and hereby waive any defenses to the enforcement of the terms of
this Assignment based on the form of signature.

 

1

--------------------------------------------------------------------------------


 

This Assignment shall be binding upon and inure to the benefit of Assignor and
Assignee and their respective heirs, executors, administrators, successors and
assigns.

 

This Assignment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

IN WITNESS WHEREOF, Assignor and Assignee have each executed this Assignment as
of the date first written above.

 

 

ASSIGNOR:

 

 

 

 

a

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

a

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

 

 

 

[Attach legal description—Exhibit A and description of Intangibles-Exhibit B]

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF BILL OF SALE

 

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
acknowledged,                              (the “Seller”) does hereby sell and
convey to                                       , a(n)                      (the
“Purchaser”) any and all of Seller’s right, title and interest in and to all
tangible personal property located upon the land described in Exhibit A attached
hereto and hereby made a part hereof (the “Land”) or within the improvements
located thereon, including, without limitation, any and all appliances,
furniture, carpeting, draperies and curtains, tools and supplies, and other
items of personal property owned by Seller (excluding cash and any software),
used exclusively in the operation of the Land and improvements, as is, where is,
and without warranty of title or use, and without warranty, express or implied,
of merchantability or fitness for a particular purpose.

 

TO HAVE AND TO HOLD all of said personal property unto Purchaser, its successors
and assigns, to its own use forever.

 

IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of the        day
of                           , 2008.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Attach legal description]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

MEMORANDUM OF PURCHASE AND SALE

 

RECORDING REQUESTED BY AND

WHEN RECORDED RETURN TO:

 

Alan J. Robin, Esq.

Shartsis Friese LLP

One Maritime Plaza, 18th Floor

San Francisco, California 94118

 

MEMORANDUM OF PURCHASE AND SALE AGREEMENT

 

THIS MEMORANDUM OF PURCHASE AND SALE AGREEMENT is entered into as of the 21st
day of July, 2005 (the “Effective Date”), by and between VACAVILLE INVESTORS, a
California general partnership  (“Seller”), and SIMPSON MANUFACTURING CO., INC.,
a Delaware corporation (“Purchaser”) with reference to the following facts:

 

RECITALS

 

A.    Seller owns the land and improvements known as                         ,
Vacaville, California (the “Property”).

 

B:    Seller has agreed to sell to Purchaser and Purchaser has agreed to buy
from Seller the land and property described in this Agreement in accordance with
and upon satisfaction of the terms and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, Seller hereby agrees to sell and Purchaser hereby agrees to
purchase the Property for the purchase price and upon all of the terms,
conditions and covenants contained in that certain unrecorded Purchase and Sale
Agreement (the “Agreement”) dated of even date herewith executed by Seller and
Purchaser, which Agreement is incorporated herein by this reference, including
without limitation the following:

 

1.                       In the event of any breach or default by Seller in or
of the Agreement or any of the warranties, terms or provisions thereof,
Purchaser shall have, in addition to a claim for damages for such breach or
default, and in addition to and without prejudice to any right or remedy
available at law or in equity, the right to demand and have specific performance
of the Agreement and this Memorandum.

 

2.                       This Memorandum is not intended to change any of the
terms of the Agreement and in the event of any inconsistency between the terms
of this Memorandum and the terms of the Agreement, the terms of the Agreement
shall prevail. The Agreement is available at the offices of Shartsis Friese LLP
at the addresses indicated above.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Memorandum of Purchase
and Sale Agreement dated as of the date first set forth above.

 

--------------------------------------------------------------------------------


 

 

SELLER:

VACAVILLE INVESTORS,

 

 

a California general partnership

 

 

 

 

 

By:

 

 

 

 

Name:

Everett Johnston

 

 

Its:

Managing General Partner

 

 

 

 

 

 

 

PURCHASER:

SIMPSON MANUFACTURING CO., INC.,
a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

LEGAL DESCRIPTION

 

PARCELS “D and E” as shown on that Map entitled, “Parcel Map, Lands of Chevron
Land and Development Company, in the City of Vacaville, a Division of Lots 6 and
7 and a Portion of Lot 8 of Vaca Valley Industrial Park per Map Recorded in Book
36 of Maps at Page 79, Records of Solano County, State of California and
Portions of Vacated Cotting Lane,” filed for record in the Office of the County
Recorder, Solano County, California on November 24, 1981, in Book 22 of Parcel
Maps at Page 97.

 

EXCEPTING AND RESERVING TO GRANTOR, its successors and assigns, all oil, gas and
other hydrocarbons, geothermal resources as defined in Section 6903 of the
California Public Resources Code and all other minerals, whether similar to
those herein specified or not, within or that may be produced from said real
property, and further excepting and reserving to Grantor, its successors and
assigns, the sole and exclusive right from time to time to drill and maintain
wells or other works into or through said real property and the adjoining
streets, roads and highways below a depth of five hundred (500) feet and to
produce, inject, store and remove from and through such wells or works, oil,
gas, water and other substances of whatever nature, including the right to
perform below said depth any and all operations deemed by Grantor necessary or
convenient for the exercise of such rights. The rights hereinabove excepted and
reserved to Grantor do not include and do not except or reserve to grantor any
right of Grantor to use the surface of said real property or the first five
hundred (500) feet below said surface or to conduct any operations thereon or
therein.

 

3

--------------------------------------------------------------------------------


 

State of California             )

) ss.

County of                              )

 

On                             , 2005, before me,
                                        , personally appeared
                                      , personally known to me (or proved to me
on the basis of satisfactory evidence) to be the person whose name is subscribed
to the within instrument and acknowledged to me that he/she executed the same in
his/her authorized capacity, and that by his/her signature on the instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument.

 

 

State of California             )

) ss.

County of                              )

 

On                             , 2005, before me,
                                        , personally appeared
                                      , personally known to me (or proved to me
on the basis of satisfactory evidence) to be the person whose name is subscribed
to the within instrument and acknowledged to me that he/she executed the same in
his/her authorized capacity, and that by his/her signature on the instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument.

 

4

--------------------------------------------------------------------------------